Citation Nr: 1111513	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for dry eye syndrome.

2.  Entitlement to an initial compensable disability rating for allergic rhinitis.

3.  Entitlement to service connection for carpal tunnel syndrome of the right hand.

4.  Entitlement to service connection for numbness in the left and right lower extremities.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for gastroesophageal reflux disease.

8.  Entitlement to service connection for the residuals of a fracture to the fifth metatarsal joint of the left foot, to include as secondary to service-connected left knee disability.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and January 2007 rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that granted noncompensable service connection for dry eye and allergic rhinitis, both effective November 27, 2005, and denied service connection for carpal tunnel syndrome of the right hand, numbness in the lower extremities, sleep apnea, a skin disorder, gastroesophageal reflux disease, and residuals of a fracture to the fifth metatarsal joint of the left foot.  

The issue of entitlement to service connection for numbness of the lower extremities, carpal tunnel syndrome in the right hand, sleep apnea, residuals of a fracture to the fifth metatarsal joint, and a skin disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Since November 27, 2005, the effective date of service connection, the Veteran's 
dry eye syndrome has been manifested by redness, itching, and consistent dryness, with visual acuity no worse than 20/50 in the right eye and 20/20 in the left eye.

2.  Since November 27, 2005, the effective date of service connection, the Veteran's allergic rhinitis has not been manifested by two non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  The allergic rhinitis has not been manifested by polyps or obstruction of the nasal passages that is greater than 50 percent.

3.  The Veteran's gastroesophageal reflux disease had its onset in service.  


CONCLUSIONS OF LAW

1.  Since November 27, 2005, the criteria for an initial 10 percent disability rating for dry eye syndrome have been met.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.97, Diagnostic Code 6510, 6522 (2008).

2.  Since November 27, 2005, the criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.118, Diagnostic Code 6018, 6079 (2010).

3.  The Veteran's gastroesophageal reflux disease was incurred in or aggravated by her active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  Given the results favorable to the Veteran as to the issue of service connection for gastroesophageal reflux disease, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for gastroesophageal reflux disease.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims for increased initial disability ratings arise from her disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file the Veteran's VA treatment records and afforded her VA examinations with respect to her claims.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability ratings, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).
Dry Eye

The Veteran is currently in receipt of a noncompensable disability rating for dry eye under Diagnostic Code 6099-6079.  The Rating Schedule does not contain a specific diagnostic code for dry eye.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In this case, the RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.118, Diagnostic Code 6079, which pertains to loss of visual acuity.  Given that on VA examination it was noted that the Veteran had a small nasal pterygium in the left eye, and she had also reported symptoms of redness and blurred vision, symptoms commensurate with conjunctivitis, the Board finds that 38 C.F.R. § 4.84, Diagnostic Code 6018, which pertains to conjunctivitis, is also applicable.

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the former criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

A compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078 (2008).

Diagnostic Code 6018 provides that a 10 percent rating will be assigned for chronic conjunctivitis that is active with objective symptoms.  38 C.F.R. § 4.84a, Diagnostic Codes 6018 (2008).

On March 2006 VA examination, the Veteran reported bilateral tear duct and gland problems.   She used artificial tear drops five times per day.  Her symptoms included burning, stinging, and dryness, as well as blurring of vision.  She had blurry vision in the right eye secondary to a previous infection and resulting scar.  Corrected visual acuity was 20/25 in the right eye and 20/20 in the left eye.  Physical examination revealed a few scattered punctuate erosions on the cornea of the right eye with a small patch of punctate erosion inferior and temporal.  There was a small nasal pterygium in the left eye.  There was a smooth and regular appearance to the tear film in both eyes.  Ample tears were being produced and the tear break-up was eight seconds in both eyes.  The examiner stated that there was no current conjunctivitis.  There was decreased visual acuity and a scar on the right macula secondary to infection.  The diagnosis was dry eyes with bilateral tear duct and tear gland problem.  The examiner noted that the Veteran had mild dry eye syndrome with minimal effect from pterygium in the left eye, with no evidence of decreased tear production or dysfunction of lacrimal gland.  

VA treatment records reflect that in April 2006, the Veteran complained of dry eyes.  She felt that she had been exposed to chemicals in service that had permanently destroyed her tear producing glands.  She had punctal plugs that did not provide relief.  She had a previous history of toxoplasmosis with scar on the left eye.  Her visual acuity was 20/50 in the right eye and 20/20 in the left eye.  At the time, there was no true signs of dry eye.  However, the impression was dry eye secondary to complaints of attempted punctal plug placements.  She was advised to continue using artificial tears.  In September 2006, the Veteran reported having dry eye.  She was prescribed artificial tears.  In October 2006, the Veteran reported that the artificial tears were not helping her symptoms.  She was advised to start Restasis and to re-try the placement of punctal plugs.

In this case, the evidence does not show that the Veteran's visual acuity meets a compensable rating under Diagnostic Code 6079.  However, when resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 10 percent rating for the active symptoms of conjunctivitis under Diagnostic Code 5018.  In that regard, the evidence consistently demonstrates that the Veteran has suffered from dry eye, irritation, blurred vision, and redness.  She had been prescribed punctal plugs, as well as number of eye drops of differing strengths, without relief.  She maintains that those symptoms, which, although did not warrant a diagnosis of conjunctivitis, were objectively documented on VA examination and in the VA treatment records, continue to persist.  Accordingly, the Board finds that the Veteran's disability picture more closely approximates the criteria set out in Diagnostic Code 5018, and therefore she meets the criteria for a 10 percent rating, the highest rating available, for active conjunctivitis. 

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's dry eye condition, but findings supporting a compensable rating have not been documented.  In addition, it has not been shown that the service-connected eye condition has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment beyond the intent of the rating schedule.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's dry eye condition warrants a 10 percent rating, effective November 27, 2005, when service connection became effective.  The benefit-of-the-doubt rule was applied when granting this claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).



Allergic Rhinitis

The Veteran's allergic rhinitis has been rated noncompensably disabling under Diagnostic Code 6599-6511.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 6599 refers to an unlisted disability of the eye.  Diagnostic Code 6511 pertains to ethmoid sinusitis.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis.

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Code 6510-6514 (2010).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2010).  Where the schedule does not provide a 0 percent evaluation for a diagnostic code, as here, a zero percent evaluation shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31 (2010).

On March 2006 VA examination, the Veteran reported that she had nasal obstruction on the right side due to a nasal injury prior to service at which time she underwent surgery to repair a nasal septal perforation.  She had chronic bleeding and crusting from the nose related to that injury.  She had frequent upper respiratory infections that lingered around the nose and sinus area.  She had thick post-nasal drip and some coughing.  She had previously treated the symptoms with Allegra and Flonase with some improvement.  Physical examination revealed that there was no sinus tenderness on palpation.  There was no external deformity of the nose.  The nasal septum was deviated to the right with a one centimeter irregular nasal septal perforation with some crusting.  The oral cavity and oropharynx was clear.  The impression was that the Veteran had a nasal septal perforation with symptoms of crusting and nasal obstruction.  She had symptoms of allergic rhinitis with a thick postnasal drip and cough as well as nasal obstruction.  She additionally reported maxillary and frontal headaches related to rhinosinusitis.  The sinusitis was found to be nonpurulent.  A significant portion of her nasal symptoms were thought to probably be related to the history of nasal trauma.

VA treatment records reflect that in April 2006, the Veteran reported a change in her voice and sputum that was coming from her throat for one and a half months.  The sputum was yellowish and greenish.  She had frequent itching in the throat that was worse when exposed to dust.  The assessment was allergic rhinitis.  She was prescribed a nasal steroid and was to be re-evaluated in one month.  In June 2006, it was noted that the Veteran was taking Flunisolide and that the condition had improved.  VA treatment records dated until August 2007 do not reflect any other treatment for rhinitis. 

In this case, the Board finds that a compensable rating is not warranted under Diagnostic Code 6511.  The evidence does not demonstrate that the Veteran suffers from any incapacitating episodes related to rhinosinusitis, meaning episodes in which bed rest is prescribed by a physician, nor does the evidence demonstrate that the Veteran suffered from three to six non-incapacitating episodes per year of rhinosinusitis characterized by headaches, pain, and purulent discharge.  While the evidence does show that the Veteran suffers from headaches that accompany her symptoms, the record also demonstrates that the majority of the Veteran's headaches are related to migraines for which she is already in receipt of a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In assigning that 10 percent rating, the RO accounted for all headache-related symptoms and causes, including those related to her rhinitis.  Accordingly, to also compensate the Veteran for headaches under 38 C.F.R. § 4.97, Diagnostic Code 6511 would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  However, because the evidence does not show that the Veteran's rhinosinusitis is also accompanied by purulent discharge and pain, as shown on March 2006 VA examination and in the VA treatment records, or that such symptoms were present in three or more non-incapacitating episodes per year, the Board finds that she does not meet the remaining criteria for a 10 percent rating, notwithstanding the presence of headaches.  Accordingly, a compensable rating is not warranted.

The Board finds that Diagnostic Code 6522, which pertains to allergic rhinitis, is also applicable in this case.  Diagnostic Code 6522 provides for a 10 percent rating where the condition is not manifested polyps, but where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A maximum 20 percent rating is warranted when the medical evidence shows that the allergic rhinitis is with polyps.  However, the Board finds that the Veteran is not entitled to a higher rating under this criteria, as the medical evidence of record does not demonstrate that the Veteran's rhinitis is manifested by polyps, or swelling, or obstruction of the nasal passages on one or both sides that is of greater than 50 percent.  Rather, nasal obstruction was documented to measure one centimeter and was not found to be greater than 50 percent.  Accordingly, Diagnostic Code 6522 cannot serve as a basis for a compensable rating.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's allergic rhinitis, but findings supporting a compensable rating have not been documented.  In addition, it has not been shown that the service-connected rhinitis has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment beyond the intent of the rating schedule.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's allergic rhinitis does not warrant a compensable rating since November 27, 2005, when service connection became effective.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain peptic ulcer disease may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Gastroesophageal reflux disease, however, is not subject to this presumption.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that she first began to experience the symptoms of gastroesophageal reflux disease while she was on active service and was treated for those symptoms with medication. 

Service medical records reflect that on September 2005 separation examination, the Veteran reported that she was currently taking Aciplex for her gastroesophageal reflux disease.  It was noted that she had a history of gastroesophageal reflux disease that she treated with proton pump inhibitors.  

On March 2006 VA examination, the Veteran reported that she had experienced acid reflux for about one and a half years that manifested by her voice getting low or the inability to speak.  She had been told in service that she had irritation of the vocal cords due to acid reflux.  She had not had any upper gastro-intestinal tests and was not currently taking medication to treat the condition.  Physical examination resulted in the diagnosis of gastroesophageal reflux disease.  

The Board finds in this case that, as noted on separation examination, the Veteran suffered from gastroesophageal reflux disease and was treated for such during her service with medication.  Significantly, on separation, she reported that she was taking medication for the condition.  Approximately four months later, on VA examination, she was again diagnosed with gastroesophageal reflux disease.  That diagnosis was based on both physical examination and on the reported history of the Veteran's symptoms.  Therefore, because the evidence demonstrates a current diagnosis of gastroesophageal reflux disease, as well as the onset of gastroesophageal reflux disease while on active duty, with very little time between the in-service treatment and the post-service diagnosis, the Board finds that, when giving the benefit of the doubt to the Veteran, her gastroesophageal reflux disease  had its onset during service and continued upon separation from service.  To that extent, the Board finds that the Veteran is competent to state that she experienced symptoms of acid reflux for a year and a half during service manifested by a change in her voice, because those symptoms come to the Veteran through her senses.   Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report and describe the severity of symptoms that are capable of lay observation).  Further, the Board finds that the Veteran is credible in reporting those symptoms because they are documented in her service records and shortly after separation from service.  Therefore, the Board finds that the Veteran's gastroesophageal reflux disease had its onset in service and is related to her service.  Accordingly, service connection for gastroesophageal reflux disease is warranted.


ORDER

An initial 10 percent disability rating for dry eye syndrome is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial compensable disability rated for allergic rhinitis is denied.

Service connection for gastroesophageal reflux disease is granted.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claims for service connection for numbness of the lower extremities, carpal tunnel syndrome in the right hand, sleep apnea, the residuals of a fracture to the fifth metatarsal joint, and a skin disorder.

With regard to the reported numbness in the lower extremities, service medical records reflect that the in November 2003, the Veteran reported having upper and lower back pain with accompanying numbness in the left upper extremity and right foot.  The left upper extremity numbness had progressed to the left lower extremity.  X-rays of the cervical spine were normal.  Range of motion of the cervical spine was normal except that extension was to neutral only.  There was tenderness to palpation at the L5posterior superior iliac spine region.  The right lower extremity was shown to be longer than the left.  The assessment was cervical radiculopathy and lower back pain.  On follow-up in December 2003, the Veteran reported that her upper back pain felt better.  In August 2004, the Veteran suffered a low back strain when lifting a heavy weight.  In October 2004, she reported back pain when she fell because she couldn't feel her legs.  She had low back pain and some numbness radiating to her legs.  Neurological and muscular examination were normal.  There was normal strength and sensitivity in the lower extremities.  The lumbar spine exhibited mild tenderness to palpation.  She had normal gait.  X-rays and MRI examination of the back were noted to be negative.  The assessment was low back pain with questionable neurological symptoms.  

Post-service records reflect that on March 2006 VA general examination, the Veteran reported having numbness in both the upper and lower extremities that mostly occurred in the morning.  The numbness would sometimes occurred simultaneously, with one extremity following the other.  She had numbness in both lower extremities at the knees and toes.  Physical examination showed normal muscle tone and strength.  Sensory examination showed some diminished sensation to light touch in both lower extremities.   She had positive straight leg raising on the right.  The impression was numbness of the lower extremities, etiology unknown.  However, on March 2006 orthopedic examination, though the Veteran complained of radiating pain to the thigh and knee areas related to her lumbar spine strain, neurological examination showed no sensory, motor, or reflex abnormalities and no neurological diagnosis was provided.  X-ray examination of the lumbosacral spine was noted to be normal.  VA treatment records reflect that an April 2006 nerve conduction test was normal.  EMG testing showed a normal left lower extremity, though the right lower extremity was not tested due to discomfort.  

In this case, because the service medical records demonstrate that the Veteran injured her low back due to reported weakness in her legs, as well as complaints of radiating pain in the lower extremities, and because post-service records reflect findings of diminished sensory examination of the lower extremities with unknown etiology, it is unclear to the Board whether the Veteran has a disability manifested by numbness in the lower extremities and, if so, whether that disability is related to her service, including whether it was the cause of her lumbar spine strain.  Accordingly, a VA examination is warranted in order to accurately assess the claim.

With regard to the Veteran's claim for service connection for carpal tunnel syndrome of the right hand, while service medical records do not reflect complaints related to the right hand, they do demonstrate consistent treatment and evaluation for left upper extremity numbness, tingling, and carpal tunnel syndrome.  Specifically, in January 2002, she was evaluated for intermittent left arm numbness and pain throughout the entire left arm.  It was thought that she had possible Reynaud's syndrome.  In February 2002, however, the assessment was instead carpal tunnel syndrome and she was treated with a wrist brace.  The records reflect continuing left wrist numbness and tingling.  The records also demonstrate that in March 2005, the Veteran presented with complaints of joint pain in both wrists, though no diagnosis related to carpal tunnel syndrome was provided at that time.  Post-service records reflect that on March 2006 VA examination, the Veteran reported numbness in both upper extremities that had begun two years previously.  Physical examination showed diminished sensory findings to light touch on the tips of the thumb, index, and middle fingers.  The assessment was numbness of bilateral carpal tunnel syndrome.  

Because the Veteran appears to have been diagnosed with bilateral carpal tunnel syndrome in March 2006, approximately four months after separating from service, but showed only complaints and treatment for carpal tunnel symptoms in the left upper extremity while in service, it remains unclear to the Board whether the carpal tunnel syndrome in the right hand had its onset during service.  Accordingly, a VA examination is warranted in order to accurately assess the claim.

With regard to the Veteran's claim for service connection for fracture of the fifth metatarsal of the left foot, the Veteran contends that when she injured her foot in July 2006, it was because her service-connected left knee had given way, causing her to fall from a scooter.  VA treatment records reflect that at the time, the Veteran reported that she had been involved in a scooter accident at which time her left foot had twisted.  X-ray examination revealed an incomplete fracture at the base of the 5th metatarsal joint.  She was fitted for a cam boot.  On follow-up five days later, the fracture was found to be stable.  In August 2006, she was beginning to walk with crutches and she was doing better.  She had no other complaints.  In September 2006, the Veteran reported that she still had some pain at the left lateral foot but that it had improved since the initial injury.  The record reflects that the Veteran was granted service connection for a left knee strain.  In that regard, March 2006 VA examination revealed that the Veteran reported occasional locking and giving out of the left knee.  Physical examination revealed stable and intact ligaments.  There was slight tenderness over the medial border of the patella of the left knee.  The diagnosis was bilateral chronic knee strain.  

In this case, because the Veteran has reported on VA examination that her left knee occasionally gave way, and she contends that such was the case when she was involved in the July 2006 scooter accident which resulted in the fracture of her left toe, a VA examination is necessary in order to determine the relationship between the service-connected left knee disability and the left toe fracture.

With regard to the Veteran's claim for service connection for sleep apnea, service medical records reflect that in August 2002, the Veteran had experienced decreased sleep for two months.  She would become cold at night time and would sleep for only two to three hours.  She did not have any stress factors in her life and exercised daily.  The assessment was insomnia.  She was prescribed a sleep aid.  In February 2003, the Veteran reported that she had sleep apnea, though examination resulted in a diagnosis insomnia.  In March 2005, the Veteran reported that she had trouble falling asleep and staying asleep.  She had job stress and chronic back pain.  She had experienced similar symptoms of insomnia while in Korea two years previously.  She had taken a sleeping aid which had helped.  She had some depression in her mood and was tearful at times.  The assessment was primary insomnia.  Sleep hygiene and stimulus control was discussed.  She was prescribed sleep aids.  On September 2005 separation examination, the Veteran reported that she currently had sleep apnea.  It was noted that she had a history of insomnia and was treated with therapy.  Post-service records reflect that on March 2006 VA examination, the Veteran reported having difficulty falling asleep and staying asleep.  A diagnosis of sleep apnea was not found to be appropriate.  On October 2006 VA sleep study, however, the assessment was snoring associated with moderate sleep apnea/hypoapnea syndrome.  

Because in this case the service medical records reflect a diagnosis of insomnia with symptoms of trouble falling asleep and staying asleep, and post-service records demonstrate a diagnosis of sleep apnea, it remains unclear to the Board whether the Veteran's current sleep apnea had its onset in service or was otherwise related to her in-service insomnia.  Accordingly, a VA examination is warranted in order to accurately assess the claim.

With regard to the Veteran's claim for service connection for a skin disorder, service medical records reflect that in November 2001, the Veteran presented with redness of the left elbow that had been present for three days.  The assessment was possible insect bit, rule out cellulitis.  She was prescribed Benadryl and an antibiotic, as well as to apply ice to the area.  On a March 2002 health maintenance examination, the Veteran had a skin rash manifested by dryness on her upper arms.  No diagnosis was provided.  In February 2003, she requested topical medication for her dry skin and was diagnosed with dermatitis.  Post-service treatment records reflect that on March 2006 VA examination, the Veteran complained of whitish discoloration on her upper arms, legs, and thighs which increased when she was exposed to the sun and became sweaty.  Those symptoms had been present for two to three years.  Physical examination revealed tiny white spots on the lower arms and hard or rough pinhead lesions on the upper arms.  The diagnosis was tinea corporis.  

In this case, because the Veteran's service medical records reflect that she was diagnosed with and treated for dermatitis and dryness of the skin, and post-service records reflect findings of tiny white spots and pinhead sized lesions on the upper arms with a diagnosis of tinea corporis, and it is unclear to the Board whether the post-service findings are related to the in-service complaints of  dryness and dermatitis.  Accordingly, a VA examination is warranted in order to accurately assess the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran for a VA examination to provide an opinion with regard to the etiology of the Veteran's bilateral lower extremity numbness.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner must specifically opine as to the following:

(a)  Provide a diagnosis for the Veteran's symptoms of bilateral lower extremity numbness, taking into consideration any relationship between the symptoms and the service-connected lumbar spine strain.

(b)  Is it at least as likely as not (50 percent probability or greater) that any disability manifested by lower extremity numbness is related to the Veteran's active service, including her October 2004 fall?  In addition to the service medical records, the examiner should consider the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms after service.  

2.  The RO/AMC shall schedule the Veteran for a VA examination to ascertain the etiology of the carpal tunnel syndrome of the right hand.  The claims file must be reviewed by the examiner and the examination report should note that review.

The examiner shall specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's carpal tunnel syndrome of the right hand had its onset in service.  The examiner should consider the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms of knee problems after service in rendering the requested opinion.  The examiner should provide the rationale for all opinions provided.

3.  The RO/AMC shall schedule the Veteran for a VA examination to ascertain the etiology of the residuals of a fracture to the 5th metatarsal joint of the left foot.  The claims file must be reviewed by the examiner and the examination report should note that review.  

The examiner shall specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected left knee disability caused or aggravates (permanently worsens) the fracture to the 5th metatarsal joint on the left foot.  The examiner should provide the rationale for all opinions provided.  

4.  The RO/AMC shall schedule the Veteran for a VA examination to ascertain the etiology of her sleep apnea.  The claims file must be reviewed by the examiner and the examination report should note that review.  

The examiner shall specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea is related to her period of active service, including the diagnoses of insomnia.  The examiner should consider the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms of knee problems after service in rendering the requested opinion.  The examiner should provide the rationale for all opinions provided.  

5.  The RO/AMC shall Schedule the Veteran for a VA examination to provide an opinion with regard to the etiology of the Veteran's skin condition.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should specifically opine as to the following:

a)  Provide a diagnosis for the Veteran's skin condition.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's skin rash, including the 2006 diagnosis of tinea corporis, is related to the Veteran's active service, including the in-service diagnosis of dermatitis and symptoms of dryness?  In addition to the service medical records, the examiner should consider the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms after service.  

The examiner should provide the rationale for all opinions provided.  

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


